Exhibit 10.7

EXECUTION COPY

AMENDMENT TO CONFIRMATION

THIS AMENDMENT (this “Amendment”) is made as of this 13th day of March 2007,
between Deutsche Bank AG, London Branch (“Dealer”) and Asbury Automotive Group,
Inc. (“Issuer”).

WHEREAS, Dealer and Issuer are parties to a Confirmation dated as of March 12,
2007 (the “Confirmation”) relating to Warrants on shares of common stock (par
value USD0.01 per share) of Issuer;

WHEREAS, the parties wish to amend the Confirmation on the terms and conditions
set forth in this Amendment;

NOW, THEREFORE, in consideration of their mutual covenants herein contained, the
parties hereto agree as follows:

Section 1.  Terms Used but Not Defined Herein.  Terms used but not defined
herein shall have the respective meanings given to them in the Confirmation.

Section 2.  Amendment to the Confirmation.

(a)                                  The “Premium” under the Confirmation shall
be USD5,354,400.

(b)                                 The “Number of Warrants” under Annex A shall
be 25,372 for Components 1 through 54, 25,373 for Components 55 through 79, and
25,373.8 for Component 80.

(c)                                  Section 8(e) of the Confirmation is amended
by replacing the reference to “3,530,064” with “4,059,574”.

Section 3. Representations and Warranties.

Issuer represents and warrants to Dealer as follows:

(a)                                  On the date of this Amendment, (A) Issuer
is not aware of any material nonpublic information regarding Issuer or the
Shares and (B) all reports and documents filed by Issuer with the Securities and
Exchange Commission pursuant to the Exchange Act when considered as a whole
(with the more recent such reports and documents deemed to supercede
inconsistent statements contained in any earlier such reports and documents) do
not contain any untrue statement of a material fact or any omission of a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances in which they were made, not
misleading.

(b)                                 Issuer is not entering into this Amendment
to create actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for Shares) or otherwise in violation of the Exchange Act.

(c)                                  The representations and warranties of
Issuer set forth in Section 3 of the Agreement and Section 7 of the Confirmation
are true and correct and are hereby deemed to be repeated to Dealer as if set
forth herein.

Section 4.  Effectiveness.  This Amendment shall become effective upon execution
by the parties hereto.


--------------------------------------------------------------------------------


Section 5.  Counterparts.  This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if all
of the signatures thereto and hereto were upon the same instrument.

Section 6.  Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

Section 7.  Effectiveness of Confirmation.  Except as amended hereby, all the
terms of the Confirmation shall remain and continue in full force and effect and
are hereby confirmed in all respects.

2


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have signed this Amendment as of the date and
year first above written.

 

DEUTSCHE BANK AG, LONDON BRANCH

 

 

 

 

 

/s/ Lee Frankenfield, Managing Director

 

 

Authorized Signatory

 

 

 

 

 

/s/ Andrea Leung, Managing Director

 

 

Authorized Signatory

 

 

 

 

 

DEUTSCHE BANK AG, NEW YORK

 

acting solely as Agent in connection with this

 

Transaction

 

 

 

 

 

/s/ Lee Frankenfield, Managing Director

 

 

Authorized Signatory

 

 

 

 

 

/s/ Stanley Rowe, Managing Director

 

 

Authorized Signatory

 

 

 

 

Agreed and accepted by:

 

 

 

ASBURY AUTOMOTIVE GROUP, INC.

 

 

 

 

 

By:

/s/ J. Gordon Smith

 

 

 

Name:

J. Gordon Smith

 

 

Title:

Chief Financial Officer

 

 


--------------------------------------------------------------------------------